 


113 HRES 13 IH: Amending the Rules of the House of Representatives to require that general appropriations for military construction and veterans’ affairs be considered as stand-alone measures.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 13 
IN THE HOUSE OF REPRESENTATIVES 
 
January 3, 2013 
Mr. Gingrey of Georgia (for himself, Mr. Westmoreland, Mr. Posey, and Mr. Conaway) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require that general appropriations for military construction and veterans’ affairs be considered as stand-alone measures. 
 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Stand-alone requirement for military construction and veterans’ affairs appropriations12.It shall not be in order to consider any bill or joint resolution, or conference report thereon, containing appropriations within the jurisdiction of the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations if such measure also contains appropriations within the jurisdiction of any other subcommittee of that committee. The preceding sentence shall not apply to any measure making supplemental appropriations or to any measure continuing appropriations for a period of not to exceed 60 days.. 
 
